                    2:09-bk-26198-BR Ruben Ruiz and Kenya Ruiz
Case 2:09-bk-26198-BR
             Case type: bkDoc  52-7 7Filed
                           Chapter:    Asset:10/29/20     EnteredBarry
                                              No Vol: v Judge:     10/29/20 07:46:55
                                                                       Russell              Desc
                Exhibit Exhibit  7 - Cover and  ROA   BK2      Page  1 of
                  Date filed: 06/25/2009 Date of last filing: 09/30/2010  6
           Debtor discharged: 09/24/2010 Joint debtor discharged: 09/24/2010
                              Date terminated: 09/30/2010


                                           Attorneys

         Gregory L Bosse
         701 S Parker St Ste 6000
                                                                  Kenya Ruiz
         Orange, CA 92868
                                                                  3542 E 6th St
         714-550-9555
                                                     representing Los Angeles, CA 90023
         714-316-1344 (fax)
                                                                  626-533-4941
         greg@lawbosse.com
                                                                  (Joint Debtor)
          Assigned: 06/25/2009
          LEAD ATTORNEY
                                                                    Ruben Ruiz
                                                                    3542 E 6th St
                                                                    Los Angeles, CA 90023
                                                                    626-533-4941
                                                                    (Debtor)
         Christopher M McDermott
         Aldridge Pite, LLP
         4375 Jutland Dr Ste 200
         San Diego, CA 92117                                        National City Bank
                                                     representing
         619-590-1300                                               (Creditor)
         619-590-1385 (fax)
         ch11ecf@aldridgepite.com
          Assigned: 07/22/2009
         Ramesh Singh
         Recovery Management Systems Corp
         25 S E 2nd Ave Ste 1120
         Miami, FL 33131                                            Courtesy NEF
                                                     representing
         305-379-7674                                               (Interested Party)
         305-374-8113 (fax)
         claims@recoverycorp.com
          Assigned: 09/27/2009


                                     PACER Service Center
                                        Transaction Receipt
                                           08/11/2019 09:58:18
                 PACER
                                 adamdolce:5189711:0 Client Code:
                 Login:
                                                      Search         2:09-bk-26198-
                 Description:    Attorney List
                                                      Criteria:      BR
                 Billable
                                 1                    Cost:          0.10
                 Pages:



                                RJN - Exhibit 7 - Page 1 of 6
                                                                                                             CLOSED
             Case 2:09-bk-26198-BR Doc 52-7 Filed 10/29/20 Entered 10/29/20 07:46:55               Desc
                             Exhibit Exhibit 7 - Cover and ROA BK2 Page 2 of 6
                                             U.S. Bankruptcy Court
                                    Central District of California (Los Angeles)
                                    Bankruptcy Petition #: 2:09-bk-26198-BR
                                                                                         Date filed:   06/25/2009
Assigned to: Barry Russell                                                          Date converted:    08/11/2009
Chapter 7                                                                           Date reopened:     05/21/2010
Previous chapter 13                                                                Date terminated:    09/30/2010
Voluntary                                                                       Debtor discharged:     09/24/2010
No asset                                                                   Joint debtor discharged:    09/24/2010
                                                                                       341 meeting:    09/21/2009
                                                               Deadline for objecting to discharge:    11/03/2009
Debtor disposition: Standard Discharge                         Deadline for financial mgmt. course:    10/19/2009
Joint debtor disposition: Standard Discharge

Debtor                                                             represented by Gregory L Bosse
Ruben Ruiz                                                                        701 S Parker St Ste 6000
3542 E 6th St                                                                     Orange, CA 92868
Los Angeles, CA 90023                                                             714-550-9555
LOS ANGELES-CA                                                                    Fax : 714-316-1344
626-533-4941                                                                      Email: greg@lawbosse.com
SSN / ITIN: xxx-xx-0569

Joint Debtor                                                       represented by Gregory L Bosse
Kenya Ruiz                                                                        (See above for address)
3542 E 6th St
Los Angeles, CA 90023
LOS ANGELES-CA
626-533-4941
SSN / ITIN: xxx-xx-2863

Trustee
Kathy A Dockery (TR)
801 Figueroa Street, Suite 1850
Los Angeles, CA 90017
(213) 996-4400
TERMINATED: 08/12/2009

Trustee
John J Menchaca (TR)
835 Wilshire Blvd., Suite 300
Los Angeles, CA 90017
(213) 683-3317

U.S. Trustee
United States Trustee (LA)
915 Wilshire Blvd, Suite 1850
Los Angeles, CA 90017
(213) 894-6811




There are proceedings for case
                           RJN2:09-bk-26198-BR
                               - Exhibit 7 - Page 2 of 6but none satisfy the selection
                                           criteria.
Case 2:09-bk-26198-BR Doc 52-7 Filed 10/29/20 Entered 10/29/20 07:46:55              Desc
                Exhibit Exhibit 7 - Cover and ROA BK2 Page 3 of 6


                                PACER Service Center
                                   Transaction Receipt
                                      08/11/2019 09:58:47
              PACER                             Client
                          adamdolce:5189711:0
              Login:                            Code:
                                                          2:09-bk-26198-BR Fil or
                                                          Ent: filed From:
                                                          5/13/2019 To: 8/12/2019
                                                Search
              Description: Docket Report                  Doc From: 0 Doc To:
                                                Criteria:
                                                          99999999 Term: included
                                                          Format: html Page counts
                                                          for documents: included
              Billable
                          1                     Cost:       0.10
              Pages:




                           RJN - Exhibit 7 - Page 3 of 6
                                  2:09-bk-26198-BR Ruben Ruiz and Kenya Ruiz
              Case 2:09-bk-26198-BR
                           Case type: bkDoc  52-7 7Filed
                                         Chapter:    Asset:10/29/20     EnteredBarry
                                                            No Vol: v Judge:     10/29/20 07:46:55
                                                                                     Russell            Desc
                              Exhibit Exhibit  7 - Cover and  ROA   BK2      Page  4 of
                                Date filed: 06/25/2009 Date of last filing: 09/30/2010  6
                         Debtor discharged: 09/24/2010 Joint debtor discharged: 09/24/2010
                                            Date terminated: 09/30/2010

                                                        History
Doc.
               Dates                                                  Description
No.
       Filed:     06/25/2009   Receipt Number and Filing Fee (Auto)
       Entered: 06/26/2009
 1     Filed &                 Voluntary Petition (Chapter 13)
                  06/25/2009
       Entered:
 2     Filed &                 Meeting (AutoAssign Chapter 13)
                  06/25/2009
       Entered:
 3     Filed &                 Certificate of Credit Counseling
                  06/25/2009
       Entered:
 4     Filed &                 Declaration by Debtor as to Whether Db Received Income From an Employer (LBR Form
                  06/25/2009
       Entered:              F1002-1)
 5     Filed &                 Chapter 13 Plan (LBR F3015-1)
                  06/25/2009
       Entered:
 6     Filed &                 BNC Certificate of Notice
                  06/27/2009
       Entered:
 7     Filed &                 Notice of Hearing
                  07/21/2009
       Entered:
 9     Filed:     07/21/2009   Proof of service
       Entered: 07/24/2009
       Filed &                 Automatic docket of credit card/debit card
                  07/22/2009
       Entered:
 8     Filed &                 Motion for Relief from Stay - Unlawful Detainer
                  07/22/2009
       Entered:
       Terminated:03/25/2010
       Filed &                 Hearing (Bk Motion) Set
                  07/23/2009
       Entered:
10     Filed:     08/05/2009   Response to motion for order to terminate, annul, modify or condition the automatic stay and
       Entered: 08/06/2009 declaration(s) in support
       Filed:     08/11/2009 Receipt Number and Filing Fee (Auto)
       Entered: 08/12/2009
11     Filed:     08/11/2009 Debtor's Notice of Conversion to Chapter 7
       Entered: 08/12/2009
       Filed &                 Judge Reassignment
                  08/12/2009
       Entered:
12     Filed &                 Convert Case to Chapter 7 (Optional BNC)
                  08/12/2009
       Entered:
13     Filed &                 Meeting of Creditors Chapter 7 Asset
                  08/12/2009
       Entered:
14     Filed &                 Notice of Requirement to Complete Course in Financial Management (BNC)
                  08/12/2009
       Entered:
15 Filed &
                  08/13/2009
                                          RJN - Exhibit 7 - Page 4 of 6
                                 Amended Motion
   Entered:
   Terminated:09/26/2009
          Case 2:09-bk-26198-BR Doc 52-7 Filed 10/29/20 Entered 10/29/20 07:46:55                      Desc
   Filed &                Hearing
                          Exhibit (Bk Motion)  Set and ROA BK2 Page 5 of 6
              08/14/2009          Exhibit 7 - Cover
   Entered:
16 Filed &                   BNC Certificate of Notice
              08/14/2009
   Entered:
17 Filed &                   BNC Certificate of Notice
              08/14/2009
   Entered:
18 Filed &                   BNC Certificate of Notice
              08/14/2009
   Entered:
19 Filed:     08/17/2009     Notice of Change of Address
   Entered:   08/21/2009
20 Filed:     08/17/2009     Notice of Change of Address
   Entered:   08/21/2009
21 Filed &                   Notice of Intent to File Trustees Final Rpt and Acct-Ch 13 Dismissed/Converted (batch)
              09/04/2009
   Entered:
22 Filed &                   Continuance of Meeting of Creditors (Rule 2003(e)) (Trustee's 341 Filings)
              09/08/2009
   Entered:
23 Filed &                   Notice of continued meeting of creditors and appearance of debtor (11 USC 341(a))
              09/10/2009
   Entered:
24 Filed &                   Order on Amended Motion (BNC-PDF)
              09/26/2009
   Entered:
25 Filed &                   Request for courtesy Notice of Electronic Filing (NEF)
              09/27/2009
   Entered:
26 Filed &                   BNC Certificate of Notice - PDF Document
              09/30/2009
   Entered:
   Filed &                   Chapter 7 Trustee's Report of No Distribution
              10/05/2009
   Entered:
27 Filed &                   Decl. re: non-receipt of obj. to Trustees Final Report (Dismissed/Converted Chapter 13
              12/11/2009
   Entered:                Cases)
28 Filed &                   Chapter 13 Trustee's Final Report and Account (batch)
              12/11/2009
   Entered:
29 Filed &                   Proof of service
              12/11/2009
   Entered:
30 Filed:     12/22/2009     Schedule B (Official Form B6B) - Personal Property (For Cases filed before 12/01/2015)
   Entered:   12/29/2009
30 Filed:     12/22/2009     Statement of Financial Affairs (Official Form 107 or 207) (Official Form 107 or 207)
   Entered:   12/29/2009
31 Filed &                   ORDER discharging chapter 13 panel trustee and exonerate bond liability
              01/06/2010
   Entered:
   Filed:     03/01/2010     Receipt Number and Filing Fee (Auto)
   Entered:   03/02/2010
32 Filed &                   Case Closed Without Discharge Ch 7 (BNC)
              03/25/2010
   Entered:
33 Filed &                   BNC Certificate of Notice
              03/27/2010
   Entered:
   Filed &                   Automatic docket of credit card/debit card
              04/28/2010
   Entered:
34 Filed &                   Motion to Reopen Case
              04/28/2010
   Entered:
   Terminated:05/20/2010                 RJN - Exhibit 7 - Page 5 of 6
35 Filed:     05/20/2010   Order on Motion to Reopen Case (BNC-PDF)
   Entered:Case
              05/21/2010
                2:09-bk-26198-BR Doc 52-7 Filed 10/29/20 Entered 10/29/20 07:46:55 Desc
                           Exhibit Exhibit 7 - Cover and ROA BK2 Page 6 of 6
36 Filed &                 Certification About a Financial Management Course for Debtor 1 (Official Form 423)
              06/03/2010
   Entered:
37 Filed &                 Certification About a Financial Management Course for Debtor 1 (Official Form 423)
              06/03/2010
   Entered:
   Filed:     07/06/2010   Receipt Number and Filing Fee (Auto)
   Entered: 07/07/2010
38 Filed &                 ORDER OF DISCHARGE - Chapter 7 (BNC)
              09/24/2010
   Entered:
39 Filed &                 BNC Certificate of Notice
              09/26/2010
   Entered:
40 Filed &                   Close Bankruptcy Case
               09/30/2010
   Entered:

                                              PACER Service Center
                                                  Transaction Receipt
                                                    08/11/2019 09:59:18
                             PACER                             Client
                                         adamdolce:5189711:0
                             Login:                            Code:
                                                               Search      2:09-bk-26198-BR
                             Description: History/Documents
                                                               Criteria:   Type: History
                             Billable
                                         2                     Cost:       0.20
                             Pages:




                                          RJN - Exhibit 7 - Page 6 of 6
